Title: Enclosure: Charles Bellini Estate Account, 20 February 1816
From: Saunders, Robert,Bracken, John,Bellini, Charles
To: 


            
              
                
                  The Estate of Charles Bellini decd in acct with John Bracken admor
                  Dr&Cr
                
                
                  1806
                  
                  
                  
                  
                  
                  
                
                
                  Jan’ry
                  By hire of Mars 1805 recd in 1806
                  £20:0:0=$
                  
                  
                  66
                  66
                
                
                  April
                  By sale of ditto
                  £80:0:0=
                  
                  
                  266
                  66
                
                
                  
                  To Amount of Doctr Galt’s Judgment & Costs
                  £88:13:2=
                  295
                  53
                  
                  
                
                
                  
                  To paid estate of Doctor James Carter claim
                  £5:8:0=
                  18
                  
                  
                  
                
                
                  
                  To paid Robert Saunders his acct for fees
                  
                  6
                  25
                  
                  
                
                
                  decembr
                  By Sale of Slave Lucy and child
                  £120:0:0=
                  
                  
                  400
                  
                
                
                  
                  
                  
                  319
                  78
                  733
                  32
                
                
                  
                  To 5 ⅌Cent Coms on Receipts
                  
                  36
                  65
                  
                  
                
                
                  
                  
                  $
                  356
                  43
                  733
                  32.
                
                
                  
                  
                  
                  
                  
                  356
                  43
                
                
                  
                  By this balance due the Estate
                  Jan’ry 1st 1807
                  
                  $
                  376
                  89
                
                
                  1810
                  
                  
                  
                  
                  
                  
                
                
                  Jan’ry
                  By Sale of Lucy’s youngest child
                  £60:0:0=
                  
                  
                  200
                  
                
                
                  
                  To 5 ⅌Ct Comn on this receipt
                  
                  10
                  
                  
                  
                
                
                  
                  
                  $
                  10
                  
                  200
                  
                
                
                  
                  
                  
                  
                  
                  10
                  
                
                
                  
                  By this balance of last Sale
                  Jan’ry 1810$
                  
                  
                  190
                  
                
              
              In february 1807 The Administrator remitted a Bill of Exchange on London for £100—sterling, which was accepted thro’ the aid of James Monroe Esqr in favor of Mr Mazzei for and on behalf of Aurora and Louisa Bellini Sisters of his intestate Charles Bellini; That the Admor acted under a Power of Attorney from the said Aurora and Louisa Bellini. From the State of Europe at that time the money was not received by them; and it remained unredeemed in London ’till some time in 1810 when it was redrawn by the aid of Mr Rutherfoord at Richmond, Mr Gist of London becoming security to the acceptor against the claim of Mr Mazzei.—From this period ’till October 1811, no opportunity occurred by which the Admor could attempt a remittance.
              In October 1811 The Admor by the advice and assistance of Thomas Jefferson Esqr, made a remittance of the whole fund in his hands by Mr George Jefferson  then going to Lisbon as American Consul. This Payment Mr Jefferson was unable to effect from the disturbed State of Italy:—and Mr Jefferson having died before his return to the U. States, the administrator did not receive the amount from his Estate ’till January 1813, when it was paid into the hands of Mr Robert Greenhow of Richmond for him. Under these circumstances the administrator believes he is not justly chargeable with Interest from 1807 to January 1813.—
              
              The following will be the result from the Statement rendered, and the remarks of the Administrator;
              Dr Mr John Bracken Administrator
              
              
                
                  To Aurora and Louisa Bellini.
                
                
                  
                  To balance
                  due on the account of Administration
                  Jan’ry 1807.
                  
                  $376:89
                
                
                  
                  To ditto
                  ditto
                  Jan’ry 1810.
                  
                   190:00
                
                
                  
                  
                  
                  
                  
                  $566:89
                
                
                  
                  
                  To interest on the whole from Jan’ry 1813 to
                  }
                   102: 3.
                
                
                  
                  
                  Jan’ry 1816
                
                
                  
                  $668:92
                
              
              
                John Bracken
              
            
            
              Under the Authority granted to me by Thomas Jefferson esqr of Monticello in Virginia acting for and on behalf of John Baptist Fancelli of Florence in Italy, I have settled the within Administration account of John Bracken on Charles Bellini’s estate, and have received from him the Sum of Six hundred and sixty eight dollars and ninety two Cents the balance due from him as above stated. having signed a duplicate.Williamsburg January 30th 1816.
              
                Ro: Saunders.
              
            
            
              
                
                  Dr John Baptist Fancelli, by Thomas Jefferson his attorney, in acct with Robert Saunders—
                
                
                  1816.
                  
                  
                  
                
                
                  Jan’ry 30.
                  To Commission @ 5 ⅌Ct for settling and receiving balance due from John Bracken admor of Charles Bellini $668:92 as ⅌ acct rendered herewith
                  }
                  $33:44
                
                
                  Feb’y 3d & 14th
                  To this sum deposited in the Bank of Virginia to your credit by Thomas Jefferson Esqr
                  
                  $635:48
                
                
                  
                  
                  
                  $668:92
                
                
                  1816
                  Cr
                  
                  
                
                
                  Jan’ry 30th
                  By Amount received from John Bracken Admor of Charles Bellini for Aurora and Louisa Bellini his Hrs as ⅌ acct—
                  }
                  $668:92
                
              
              
                
                  
                    Williamsburg Virginia
                  
                  
                    feb’ry 20th 1816.
                  
                  
                    Ro: Saunders.
                  
                
              
            
          